Exhibit 10.25


INDEMNIFICATION AND EXPENSE ADVANCEMENT AGREEMENT


This indemnification and expense advancement agreement (“Agreement”) is made as
of February 1, 2012 between Kemper Corporation, a Delaware corporation (the
“Company”) and _________________________, a director of the Company as of the
date hereof (“Director”).


RECITALS


A.    The Company recognizes that the attraction and retention of competent and
experienced persons as members of its board of directors is vital to the success
of the Company.


B.    The legal environment governing or impacting the duties of directors is
often unsettled and unpredictable and the exposure of corporate directors to
litigation, investigations and other legal proceedings and significant potential
liabilities arising therefrom, including judgments, settlements and defense
costs, is a deterrent to attracting and retaining capable directors.


C.     While the Company maintains directors’ and officers’ liability insurance
(“D&O insurance”) for the benefit of its directors, as permitted by the Delaware
General Corporation Law (“DGCL”), the Company’s Restated Certificate of
Incorporation (“Certificate”) and Amended and Restated Bylaws (“Bylaws”), such
insurance may not be adequate in all circumstances to cover exposures for which
the Company’s directors should be protected.


D.    The Certificate and Bylaws require the Company to indemnify its directors
to the fullest extent permitted by the DGCL and expressly recognize that the
indemnification rights conferred by the Bylaws are not exclusive and that the
Company may confer other such rights by agreement.


E.    The intent of this Agreement is to augment the protections afforded to
Director under its D&O insurance and the indemnification provisions of the
Certificate and the Bylaws so as to further the objectives described above.


AGREEMENT


In consideration of the mutual covenants and agreements set forth below, and as
an inducement to Director to continue his/her service as a director of the
Company, and other valuable consideration, the receipt and sufficiency of which
are acknowledged, the parties agree as follows:


1.    Indemnification. The Company hereby undertakes and agrees to indemnify and
hold Director harmless in accordance with the provisions of Article TEN of the
Company’s Certificate in effect on the date of this Agreement (“Article TEN”),
as supplemented by the terms of this Agreement, for and in connection with all
Proceedings (as defined in Article TEN). Article TEN is attached hereto as
Exhibit A and is made a part hereof and shall continue to be a part of this
Agreement notwithstanding any amendments to, or repeal of, any of the provisions
of the Certificate subsequent to the date of this Agreement.


2.    Advancement of Expenses. The Company hereby also undertakes and agrees to


--------------------------------------------------------------------------------


advance to Director his/her expenses incurred in defending any Proceeding in
advance of its final disposition, subject to the terms and conditions contained
in Article TEN and in paragraph 3(c).


3.    Supplemental Provisions.    


(a) The indemnification and expense advancement rights afforded by this
Agreement shall also extend to any Proceeding arising out of or in connection
with the service by Director, whether past, present or future, as a member of
any trust administrative, trust investment or similar committee of a retirement
plan sponsored by the Company.


(b) The term “loss” in paragraph A of Article TEN is agreed to include
compensatory as well as punitive damages.


(c) Reasonable expenses (including attorneys’ fees) incurred by Director in
connection with any Proceeding covered by the Agreement shall be paid by the
Company as they are incurred and, in any event, within 30 days after the Company
has received a written request for such payment from Director, subject to the
requirements of paragraph A of Article TEN.


(d) Notwithstanding the provisions of paragraph B of Article TEN, Director may
bring suit against the Company for any unpaid claim made by Director pursuant to
paragraph A of Article TEN if such claim is not paid in full within 45 days
after the Company has received a written request for such payment from Director.


(e) In the event of a change of control of the Company, any determination
thereafter required by Section 145(d) of the DGCL (or any successor provision)
as to whether Director has satisfied the requirements for indemnification with
respect to any matter (whether arising before or after the change of control)
shall, at the election of Director, be made by an independent legal counsel in a
written opinion delivered to both Director and the Company. The legal fees for
such opinion shall be borne by the Company. For purposes of this paragraph (e):


•
“Change of control” means the first date on which a majority of the board of
directors of the Company consists of persons who were not directors on the
effective date of this agreement, whether such a change in the composition of
the board results from normal turnover or attrition, from a successful proxy
contest or from a friendly or hostile change in the ownership of the Company.



•
“Independent legal counsel” means a corporate law firm with expertise in matters
relevant to corporate director indemnification, including the DGCL, which has
had no professional relationship with Director, the Company or any of the
Company’s affiliates (as defined in the Securities Exchange Act of 1934, as
amended) for the previous three years and which is selected in accordance with
the following procedures:



◦
Director and the Company shall make a good faith effort to agree on the
selection of an independent counsel within 30 days of Director’s written request
that such a counsel be appointed.



◦
If Director and the Company do not reach agreement within such time period, then
Director and the Company shall each within 10 days designate a representative
and


--------------------------------------------------------------------------------


such representatives shall, together, designate an umpire who will select the
independent legal counsel, which selection shall be final and binding on the
parties. Director and the Company agree to hold such representatives and umpire
harmless in connection with the selection of the independent legal counsel.


4.    Insurance. Notwithstanding anything to the contrary in this Agreement, the
Company shall not be obligated to make any indemnity payment or to advance
expenses to Director to the extent that payment has in fact been made to
Director for any such item under any policy of insurance including the Company’s
D&O insurance.


5.    Settlement. The Company shall not be liable to indemnify Director under
this Agreement for any amounts paid in settlement of any action, suit or
proceeding without the prior, written consent of the Company, which consent
shall not be unreasonably withheld or delayed.


6.    Subrogation.     The Company shall be subrogated to the extent of any
payments made by the Company to or on behalf of Director pursuant to this
Agreement to all rights of recovery Director may have against any person or
entity and Director shall cooperate with the Company in any subrogation
proceedings and shall execute such documents as the Company may reasonably
require in connection therewith, provided that Director shall not be required to
expend his/her own funds in any case.


7.    Non-Exclusive. Nothing in this Agreement shall diminish or restrict, and
this Agreement shall not be deemed exclusive of, Director’s rights to
indemnification or advancement of expenses under the DGCL (or any other
applicable statute or law) or the Company’s certificate of incorporation or
bylaws as in effect from time to time to the extent that any of such rights may
be more expansive than those provided hereunder.


8.    Notices of actions, suits and proceedings. Director will promptly notify
the Company of any threatened, pending or completed Proceeding against Director
which could reasonably be expected to give rise to a right by Director to be
indemnified under this Agreement. Failure by Director to provide such a notice
shall not relieve the Company of its obligations under this Agreement unless and
only to the extent that the Company is actually and materially prejudiced by
such failure.


9.    Severability. Each provision of this Agreement is a separate and distinct
agreement and independent of the others, so that if any provision shall be held
to be invalid or unenforceable for any reason, the remainder of the Agreement
will be unaffected and shall remain in full force and effect.


10.    Governing Law/Jurisdiction. This Agreement shall be governed by and
interpreted in accordance with the laws of the State of Delaware notwithstanding
the application of any conflict of laws principles of such state. By executing
this Agreement, the parties hereby submit to the exclusive jurisdiction of the
courts of the States of Illinois and/or Delaware for the resolution of any
disputes hereunder and the enforcement hereof.


11.    Binding Effect. This Agreement shall be (i) binding upon all successors
and assigns of the Company (including any transferee of all or substantially all
of the Company’s assets and any successor by merger, consolidation or otherwise
by operation of law), and (ii) binding on and inure


--------------------------------------------------------------------------------


to the benefit of the heirs, personal representatives and assigns and estate of
Director.


12.    Amendment. No amendment, modification, termination or cancellation of
this Agreement shall be effective unless made in a writing signed by Director
and the Company.


13.    Term. This Agreement shall remain in effect indefinitely unless and until
terminated in a writing signed by Director and the Company and notwithstanding
that Director may have ceased to be a member of the Company’s board of
directors.


IN WITNESS WHEREOF, the Company and Director have executed this Agreement as of
the day and year first written above.




Kemper Corporation:




By: ___________________________
Title: _________________________




Director:




________________________________
________________________________
[Print Name]:


--------------------------------------------------------------------------------




ARTICLE TEN
TO
KEMPER CORPORATION
RESTATED CERTIFICATE OF INCORPORATION




TEN:        A.    Right to Indemnification. Each person who was or is made a
party to or is threatened to be made a party to or is involuntarily involved in
any action, suit or proceeding, whether civil, criminal, administrative or
investigative (a “Proceeding”), by reason of the fact that he or she is or was a
Director or officer of the Corporation, or is or was serving (during his or her
tenure as Director and/or officer) at the request of the Corporation as a
Director, officer, employee or agent of another Corporation or of a partnership,
joint venture, trust or other enterprise, whether the basis of such Proceeding
is an alleged action or inaction in an official capacity as a Director or
officer or in any other capacity while serving as a Director or officer, shall
be indemnified and held harmless by the Corporation to the fullest extent
authorized by the DGCL (or other applicable law), as the same exists or may
hereafter be amended, against all expense, liability and loss (including
attorneys’ fees, judgments, fines, ERISA excise taxes or penalties and amounts
paid or to be paid in settlement) reasonably incurred or suffered by such person
in connection with such Proceeding. Such Director or officer shall have the
right to be paid by the Corporation for expenses incurred in defending any such
Proceeding in advance of its final disposition; provided, however, that, if the
DGCL (or other applicable law) requires, the payment of such expenses in advance
of the final disposition of any such Proceeding shall be made only upon receipt
by the Corporation of an undertaking by or on behalf of such Director or officer
to repay all amounts so advanced if it should be determined ultimately that he
or she is not entitled to be indemnified under this Article TEN or otherwise.


B.    Right of Claimant to Bring Suit. If a claim under Paragraph A of this
Article TEN is not paid in full by the Corporation within ninety (90) days after
a written claim has been received by the Corporation, the claimant may at any
time thereafter bring suit against the Corporation to recover the unpaid amount
of the claim, together with interest thereon, and, if successful in whole or in
part, the claimant shall also be entitled to be paid the expense of prosecuting
such claim, including reasonable attorneys’ fees incurred in connection
therewith. It shall be a defense to any such action (other than an action
brought to enforce a claim for expenses incurred in defending any Proceeding in
advance of its final disposition where the required undertaking, if any is
required, has been tendered to the Corporation) that the claimant has not met
the standards of conduct which make it permissible under the DGCL (or other
applicable law) for the Corporation to indemnify the claimant for the amount
claimed, but the burden of proving such defense shall be on the Corporation.
Neither the failure of the Corporation (or of its Board of Directors, its
Directors who are not parties to the Proceeding with respect to which
indemnification is claimed, its shareholders, or independent legal counsel) to
have made a determination prior to the commencement of such action that
indemnification of the claimant is proper in the circumstances because he or she
has met the applicable standard of conduct set forth in the DGCL (or other
applicable law), nor an actual determination by any such person or persons that
such claimant has not met such applicable standard of conduct, shall be a
defense to such action or create a presumption that the claimant has not met the
applicable standard of conduct.




--------------------------------------------------------------------------------


C.    Non-Exclusivity of Rights. The rights conferred by this Article TEN shall
not be exclusive of any other right which any Director, officer, representative,
employee or other agent may have or hereafter acquire under the DGCL or any
other statute, or any provision contained in the Corporation’s Certificate of
Incorporation or Bylaws, or any agreement, or pursuant to a vote of shareholders
or disinterested Directors, or otherwise.


D.    Insurance and Trust Fund. In furtherance and not in limitation of the
powers conferred by statute:


(1)    the Corporation may purchase and maintain insurance on behalf of any
person who is or was a Director, officer, employee or agent of the Corporation,
or is serving at the request of the Corporation as a Director, officer, employee
or agent of another Corporation, partnership, joint venture, trust or other
enterprise, against any liability asserted against him and incurred by him in
any such capacity, or arising out of his status as such, whether or not the
Corporation would have the power to indemnify him against such liability under
the provisions of law; and
(2)    the Corporation may create a trust fund, grant a security interest and/or
use other means (including, without limitation, letters of credit, surety bonds
and/or other similar arrangements), as well as enter into contracts providing
indemnification to the fullest extent permitted by law and including as part
thereof provisions with respect to any or all of the foregoing, to ensure the
payment of such amount as may become necessary to effect indemnification as
provided therein, or elsewhere.


E.    Indemnification of Employees and Agents of the Corporation. The
Corporation may, to the extent authorized from time to time by the Board of
Directors, grant rights to indemnification, including the right to be paid by
the Corporation the expenses incurred in defending any Proceeding in advance of
its final disposition, to any employee or agent of the Corporation to the
fullest extent permitted by law.


F.    Effect of Repeal or Modification. Any repeal or modification of this
Article TEN shall not change the rights of an officer or Director to
indemnification with respect to any action or omission occurring prior to such
repeal or modification.


